gha/wa

Court of Criminal Appeals
201 W 14th St,

Ausrin,rx 78701 l:,A-|-Ez M§V_ 11 z¢\§

. FlLE 1N wR T F:LE RECE@VED mt
Paui Baiiey #01833_504 BY: o §§ : COURT OF CRWAL Ap;¢wq

J ames Lynaugh Umt

1098 south Highway 2037

ron stockton, Tx 79735 NDV O 9 2015
11/4/15

Re: WR-80,640-02 ' ' Abet Acosta, Cllert<

I am writing to provide a copy of the Forensic Document Expert's Report that verified that
State's Exhibit 7 used by the Collin County District Attorney, Greg Willis, was in fact a forgery.
Please ensure that this letter and the accompanying documents are entered into the court record.

Not only was the audio on the tape “criminally altered” (as covered more than adequately in the
Writ of Habeas with all expert reports attached (that should NOT have been ruled on by the
Court of Appeals because of the incomplete record at the trial court)- but 2 pieces of key
evidence used 1n my prosecution were FORGED. If the case was strong enough, why tamper
with audio and forge signatures?

Once again, Regarding the incomplete record, the following issues that must be dealt with at the trial
court level in accordance with Holmes v South Carolina:

l) Objection to Attorney Affidavits (I have emails showing they lied m their affidavits,
thus committing a fraud on the court)

2) Motion to Vacate Void/Default Judgment(s)
Once again, the Trial Court must also deal with these issues:

l) Officer Scott Greer has been Dishonorably Discharged and banned from testimony
in Denton and Collin Counties_

2) Audio was tampered with as verified by no less than 5 experts and the erased
section from the lapel mic Was retrieved from the car audio was performed and verified
by 2 experts

3) State‘s Exhibit 7 was verified as a forgery of Deceased Detective Debra Stansell's
signature by a Forensic Document Examiner.

4) Current news regarding the Attorney General Paxton indictment raised issues that
the Collin County District Attorney Greg Willis has denied documents meant for the
Grand Jury. Has this been an ongoing issue? And what internal controls are in
existence to ensure defendants documents make it to the Grand Jury?

Such a denial sets forth an act that deliberately violates defendant's due process, neglecting the relevant
issues entirely. A complete court record is not discretionary and cannot be dismissed in any manner as
clearly stated in Supreme Court‘s ruling Holmes v South Carolina. ln addition, my right to confront
my accusers in a courtroom is also not discretionary according to the Constitution.

 

I declare under penalty of perjury that the foregoing is true and correct.
Respectfully Submitted

PAIJL CLARENCE BAILEY, Pro se
TDCJ #1833504

J ames Lynaugh Unit

1098 South Hig`hway 2037
Fort Stockton, TX 79735

Paul Clarence Bailey, Pro Se

Date ///“////F

 

 

CER'I`IFICATE OF SERVICE
I certify that a correct copy of this document has been forwarded to Counsel , in
accordance with Federal Rules of Civil Procedure on this day of , 2015 as follows

`Via' U.s.rzs CemM Deliverv

f _’ Court of CriminalAppeals
P.O. Box 12308
Austin, Texas 78711

: Collin County District Attorney Creg Willis

.2100 Bloomdale Rd Suite 100
McKinney, TX 75071

 

 

w_w.'li' eriDo'cume'/it£)'camm

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CURT BAGGETT

Expert Document Examiner
908 Audelia Road, Suite 200-245, Richardson, TX 75081
Phorie: 972.644.0285 - Fax: 972.644..5233
cbhandwriting@_g@il.com
Www.ExpertDocumentExaminer.com

Curt Baggett is a leading handwriting expert in the United States. He is also a skilled authority in

` document examination and as an expert witness and he has completed over 5.000 cases. Mr. Baggett has
examined documents and/or testified in court cases as a handwriting expert in all 50 states, Washington,
D.C., the Bahamas, Brazil, Canada, Chile, England, Ireland, Mexico, Pakistan, Puerto Rico, Thai.land and
Ncw an|and, `Korca, China, Australia and Denmark.

The U.S. Department of Justice, the State of A_rizona, State ofArkansas, the State of California, Louisiana
Public Defender Board, and the State of Texas have retained him. Mr, Baggett has appeared as a
handwriting expert on WOLF-BLITZER-CNN; CHARLES GlBSON-ABC, INSIDE EDITION, CBS
Network Radio, CBS, CNBC, CNN, FOX, JUDGE ALEX, TEXAS IUSTICE and GOOD MORNING
TEXAS and was a consultant as a forensic document examiner for a number one television show, “CSI:
Crime Scene lnvestigation”. Mr. Baggett is the co-author of "The Handwriting Ceitiiication Home Study
Course” and “How To Spot a Forgeiy” and has been a guest on Various other television and radio
programs discussing handwriting and forensic document examination

Mr. Baggett once held the position as Dean of the School of Forensic Document Examination at
Handwriti.ng University. in addition to lecturing and teaching document examination, Mr. Baggett has
analyzed handwriting for over 40 years He has been qualified as an expert witness in .lustice of the
Peace, Municipal, District, State, U_S, District, and Federal Bankiuptcy Courts, Easteni Caribbean
Supreme Court, High Court onynwald British lsles and the Provincial Courts of Canada.

H.is education and training in document examination and psychology include; U.S. Army, Military Police
Officer’s School; B.A. and M.Ed., McNeese State University, Lake Charles, Louisiana; and post-graduate
studies at the University of Houston, Houston7 Texas.

Cuit Baggett’s library is extensive and includes literature on questioned document examination, forensic
handwriting analysis, behavior profiling, and statement analysis

Laboratoiy equipment used for examination consists of a Stereo Star Zoom American Optical 7x ~ 30x
twin microscope; Micronta illuminated 30x microscope_; stereo microscope S/ST seiies; universal
DigiScoping adapter; numerous magnifying devices; protractor and metric measuring devices_; Pentax ME
camera; Pentax macro l..4, 50111111. flat copy lens; overhead projector; light table, and transparencies.

Curt Baggett’s Educatiou and Training in Handwriting and Document Examination Include:

An in person two-year apprenticeship with Dr. Ray Wall.-Ré»">§§jéa‘io_/lg!li:s_z z `

 

 

  

Judge Chns 012313__," ' " s

19th Judwml 191313131 :C-@_urr

lmrmdgrauon Judg_c R1chard R_- Ozman

._:::13~ 1113 Dlsmcc Com, 48“‘ 132113__131 1)1313131

 

C3u3e No§ 048-259077 12
' Deposmon

§111 the Clrcult Court of Douglas County Mlssoun
ilProbate vaxsion

  
  

 

§Deposxhon "

'Iu th "' upenor Court the_ State c_)`f Cahi:`om:\a

 

Th_¢- Honorab!c N'Ixchacl Welch

.-".‘Bahg€ii$l'=

`*(;3:'1111`iiB?gg9111-.£E1§1)9\:1Documenthxammer

  

KnoA County Fourth"`Clrcult Court

1 -861111-;:13;3`133

June 285 2012
an'_';y"W Bowers

 

 

* Cow: AppoznredE1pen

 

June 5__ 2012
-Attornev Lawrence R W_ebster

  

ollmK Wa]kc

  

 

 

Ca'~'.e Nb 3-: 75151-cv-009481-_G
D91510.S.iii@n

  

Amencan Arbnratlon~ As_soclatloh; L'ttle Rocl\ Arhansas

    

§,Attomew DavldR Pnce`

 

ralde 'J` ,gc5A S`oh§

zC§qr:jci:B`agigeu§-_»_.;F§x;~pm;rl)io"éilm"en;;lz;am;py

Pebruarv 8 2012

 

  

;§v_i'sz.bm“bime-

 

December 2_0 2011
Attorney Bryan"__»_ oydstun

 

 

_J yZO 2011
- Atforh§y§rthun§$oong:

 

  

 

 

 

Judgc Laurel;'_I\'/l. \Islcof[`:‘

Smh JudJclaI Clrcult Court

     
 

Judge R_i"chard § Bcaqom

Commonwealth of The/€Bahamas

Pa'ge_ 10

C“Ff §f§_g`g"`éf'fi-'~*Exiiértquum.anélExam,iqer

    
  
    

 

';Counsei;& Attorncvs Chambcrs

f]zmuary 3- ZOll
' " va Thompson

 

"December lO`-, 2010 .
`Atloxnev§Maxy B§'jh Ma!mply

 

.J\ijd_gc 'H'pn Davxs"' v

',Cu'cmt Court or__Bay County Flonda

 

"Deposmon

968 Judlclal Dlstnct

   
 
 

DLGLuce;iL`[;`P"' l .. » V‘¢""S'Mi-Cha€l' St_i\e$§',e@if".i.l;\

 

. Pag§z ll

"l(.:\...fr?"€-€Bagg¢ft?~'-'- `EXI!¢,!¢iDQ¢,un!€nt Examinei'-

_Angusc~~"l'§ 2016
Attom 1th M` O_ C`onr_x`§ll J`r
O" Connell & Sllvxs LLP

 

~Iu.iy- 292;;_2`,`0:16'~

.June 2_37 2010
Attorney Brvanthlos

 

 
  
 

Branmer

 

J\idgé:§Carol;L Van.Hom

1131st Judlclal;Dlsmct

    

 

" Gm :M_ai_+ti:n;;and:imj_¢hael.'Saho

`Deposmou

52 9'}‘ Judma] Dlstrzct Court

-_Int§r_§st'of_ amana'Nxcole Willjam§ and T_zijh Kczr Glovcr

l judge Curt Henderson

 

N<>vemb¢r32009

` ' » -v-;zf'¢sz.é¢z':x 06 00367
lung .S"andy .Steclder

 

~;Judge D§ug H aught

thenibc 9,2909 . 1481h Judmal Dlstnct
§ 0 , ,¢y{A_YC¢llins ' .-

 

-Judge:Davld;Evans'-l

Rhg§,~,]jS-